Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021 has been entered.

	Response to Amendment
Applicant's arguments filed October 26, 2021, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claims 28-36 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by major changes from the limitations of claims 1-5, 9, and 14-27 to the new limitations of new claims 28-36. 

Applicant points to different web documents that discuss IPC (Industrial PC) and DCS (Distributed Control System). The examiner looked into Wikipedia for information and found that the IPC is a certain grade of computer, and DCS is a system that would include the claimed fieldbus communication module, fieldbus I/O module and PLC. It is unclear how the IPC and DCS aren’t either the PLC or includes the PLC, and therefore sending the alarm to the PLC would appear to be the same as sending it to the IPC or DCS (see objection to the drawings and specification, 112a rejection and double patenting rejection).



The examiner disagrees. Aki specifically states that the “controller 12 such as a PLC or the like” (column 8 line 53-54), and that it is connected to the fieldbus communication module (at least 42 of 14, e.g. fig 3) by a fieldbus (column 10 line 37-40). The other limitations are discussed in the 102 rejection (note that Applicant’s labeling of elements before dismissing them as not being such, is different from the examiner’s identification of claimed elements).
The fault detecting device 14 includes an I/O module (40, which is shown as a block within 14, and therefore interpreted as a module) which receives sensor signals from the sensors 20, 22 and transmits signals based on the sensor signals to the rest of the Fault Detection Device; and therefore has the claimed limitation of the fieldbus I/O module. 
It is understood that the term “fieldbus” as part of the fieldbus communication module and fieldbus 1/O module is only for purposes of identification; whereas in a fieldbus network, it is a limitation of the element. If this is incorrect, Applicant should point out what limitation is meant by this term and where that understanding has support in the disclosure.



The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fieldbus communication module sending the alarm to an integrated webserver (claim 31), to an IPC (claim 33), and to a DCS (claim 34) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 

Wikipedia discusses a Distributed control system (DCS) having 4 levels: Level 1 contains the industrialised Input/Output (I/O) modules, and their associated distributed electronic processors. Level 2 contains the supervisory computers, which collect information from processor nodes on the system, and provide the operator control screens. Level 3 is the production control level, which does not directly control the process, but is concerned with monitoring production and monitoring targets, and Level 4 is the production scheduling level.
For the instant invention, Level 0 would be the fieldbus communication module and fieldbus I/O module; Level 1 is the PLC and Level 3 and 4 are not identified. It is unclear what the alarm can also be sent to a DCS means (since. the DCS is not a single element, but the collection of elements), and how it might be different from sending it to the PLC 15, since the PLC is part of the DCS.

Wikipedia discusses Industrial PC (IPC) as being a computer intended for industrial purposes, which has higher dependability, precision standards and costs than consumer electronics. Since the PLC is used in an industrial setting, it is unclear what the IPC is, and/or how the IPC is different from the PLC.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 33 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 33 claims “the fieldbus communication module is configured to send the alarm to an IPC” which is confusing. The IPC is a specific grade of computer, which appears to be the same grade as that of the PLC. It is unclear where the IPC is, and how it’s different from the PLC (see objection to the specification).
Claim 34 claims “the fieldbus communication module is configured to send the alarm to a DCS” which is confusing. The DCS is not a specific element but a combination of elements, which includes the fieldbus communication module, the fieldbus I/O module and the PLC. It is unclear where the alarm is sent when sent to the DCS, and how it’s different from sending to the PLC (see objection to the specification).

Double Patenting
Applicant is advised that should claim 32 be found allowable, claim 33 and 34 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (see objection to the specification and 112a rejections). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
Claim 28 claims “the fieldbus communication module is further configured to process the signals received from the PLC and signals received from the field device sensors via the fieldbus I/O module to determine the elapsed time 
Page 6 line 9-12 states “A timer device is connected to the sensors for timing the elapsed time from the initiation of an actuation cycle that moves the piston from its initial position to the arrival of the piston at the other end position as sensed by the first or second position sensor”, which suggests that the initiation of the actuation cycle of the piston is from when the piston starts to move (i.e. leave its initial position) to when it stops (i.e. when it reaches the final position).
Page 6 line 23- page 7 line 5 states “In one embodiment, a detection sensor detects the commencement of the actuation cycle for moving a piston in a piston and cylinder assembly from the initiation of a signal to the solenoid that moves the control valve to move from its first position to its second position or from its second position to its first position. The timer device times the elapsed time from the beginning of a signal to the solenoid that moves the control valve to the arrival of the piston at the second end position as sensed by the second position sensor” ”, which suggests that the initiation of the actuation cycle of the piston is from when the signal is sent to the solenoid to move (i.e. leave its initial position) to when it stops (i.e. when it reaches the final position).
Based on the above disclosures, one of ordinary skill in this art would understand this limitation to cover at least both of these interpretations.

	Claim Rejections - 35 USC § 102
Claims 28, 29 and 32 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Aki (9891135). Aki discloses a fluid control system comprising manifold unit (since, inherently a movable valve element must be in an enclosed housing or manifold) including a control valve (16) for controlling flow of a fluid, connected to a fieldbus communication module (including 62, 42-60); a field device pneumatically connected to the manifold unit, the field device including a piston (32) and sensors (20, 22) for determining when the piston is in its extended or retracted position, the sensors electrically connected to a fieldbus 1/O module (40), which is connected to the fieldbus communication module (fig 3); the fieldbus communication module controlled by a PLC (Programmable Logic Computer; 12, column 8 line 53-54) and connected to the PLC via  
wherein the fieldbus communication module processes the signals received from the PLC and the field device sensors, to determine an elapsed time between an initiation and completion of an actuation cycle of the piston (column 19 line 4-15 states “The second time T2f and the stroke time T3f, which have been calculated, are stored in the first data storage unit 50 through the data storage processor 48. Consequently, the statistical processor 52 reads out the first time T1f and the stroke time T3f, etc., from the first data storage unit 50, and carries out the predetermined statistical computation process of the aforementioned first detailed example or the second detailed example with respect to the first time T1f and the stroke time T3f, etc., which have been read out. After the computation process is carried out, the statistically calculated values can be stored in the second data storage unit 54” and based on T2f is for an imitation when the signal is sent to the solenoid valve, and T3f is for an imitation when the piston starts to move, both of which should meet the claimed limitation); and 
actuates an alarm (i.e. 60; column 19 line 31-34) if the elapsed time is outside of a predetermined tolerance boundary (column 19 line 16-31).
Aki discloses the fieldbus communication module includes a display (60) for displaying the alarm (claim 29), and sends the alarm to the PLC (via 62, column 13 line 4-11; claim 32).
The detection signals from the first sensor 20 and the second sensor 22 (see FIGS. 1 and 2) are input to the sensor input unit 40. When the detection signal from either the first sensor 20 or the second sensor 22 is input thereto (i.e., when the signal level of the detection signal switches from a low level to a high level), the sensor input unit 40 detects the rising edge of the detection signal, and outputs a detection result thereof to the detection time calculator 44. Further, when the input of the detection signal from either the first sensor 20 or the second sensor 22 is stopped (i.e., when the signal level of the detection signal switches from a high level to a low level), the sensor 

	Claim Rejections - 35 USC § 103
Claim 35 is rejected under 35 U.S.C. § 103 as being unpatentable over Aki (9891135) in view of Carpenter (2016 0131164). Aki discloses all of the elements of claim 35, as discussed above, and further that the alarm signals maintenance needs of the equipment (e.g. column 4 line 47-49, 61-67); but does not disclose that the alarm is an audio alarm.
Carpenter teaches, for a fluid control system with a device that determines and signals maintenance need of equipment (i.e. remaining useful life) with an alarm, being a display (on 120, paragraph 33); that that the alarm can be an audio alarm (paragraph 33).
Since both Aki and Carpenter teaches using alarms for indicating maintenance needs of equipment for fluid systems, it would have been obvious at the time the invention was made to one having ordinary skill in the art to make the alarm of Aki an audio alarm, as taught by Carpenter, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner.

	Conclusion
Claims 30, 31 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745